UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
AGRIGENETICS, INC.,
                                                                      No. 20 CV 429-LTS
                                   Plaintiff,

                 -against-

SEMILLAS PAPALOTLA, S.A de C.V.,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed in its entirety Plaintiff’s Proposed Order to

Show Cause why a Preliminary Injunction should not be granted, and all documents in support

thereof. (Docket Entry Nos. 8-12.) Plaintiff’s request for an Order to Show Cause is denied. The

Court hereby sets a schedule for accelerated briefing and consideration of Plaintiff’s motion for a

Preliminary Injunction.

                 Plaintiff’s injunctive relief motion lacks factual support in evidentiary form.

Plaintiff is hereby ordered to supplement its motion papers by filing and serving upon Defendant’s

counsel by 5:00 p.m. on February 7, 2020, by email, followed with hard copy by overnight mail,

affidavits or declarations by persons with knowledge of the factual contentions relied upon in

Plaintiff’s motion for a preliminary injunction. Attorney affirmations and unverified pleadings are

generally insufficient to establish factual matters relied upon in support of a motion. See Individual

Practices of Judge Swain, Rule A(2)(f).




20CV429 PIBRIEFORD.DOCX                                    VERSION FEBRUARY 6, 2020                 1
              Defendant’s opposition must be filed on the Court’s ECF system by February 11,

2020, at 5:00 p.m. and any reply by Plaintiff must be filed by February 13, 2020, at 12:00 p.m.

The hearing on Plaintiff’s motion for a preliminary injunction will commence at 10:00 a.m. on

February 14, 2020, in Courtroom 17C, Daniel Patrick Moynihan United States Courthouse, 500

Pearl Street, New York, NY, 10007.

       SO ORDERED.

Dated: New York, New York
       February 6, 2020

                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




20CV429 PIBRIEFORD.DOCX                        VERSION FEBRUARY 6, 2020                      2
